Citation Nr: 1601625	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), major depressive disorder, alcohol dependence in sustained full remission, exclusive of the period where a temporary total rating has been assigned.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for PTSD and assigned an initial 30 percent rating, effective November 22, 2011.  The Veteran subsequently perfected an appeal with regard to the propriety of the initially assigned rating.

During the course of the appeal, a January 2014 Decision Review Officer (DRO) decision recharacterized the Veteran's service-connected psychiatric disability to include PTSD, major depressive disorder, and alcohol dependence in sustained full remission, and awarded a temporary total rating of 100 percent based on hospitalization over 21 days from August 9, 2012 to September 30, 2012, at which time a 30 percent rating was reassigned.  

As the Veteran is challenging the rating assigned for his service-connected PTSD and the record raises the possibility that he is unemployable because of such service-connected disorder, the determination as to whether he is entitled to TDIU is part and parcel of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, at the September 2015 Board hearing, the Veteran's representative reported that the Veteran's PTSD was so severe that he was unable to continue working.  The Veteran reported that he decided to stop working because he could no longer handle the pressure of the job and had problems with authority figures.  He also reported that he was unable to work because of concentration problems.  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision. 

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the record on appeal.  During the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence received after the January 2014 statement of the case.  Therefore, the Board may properly consider such newly received records.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As indicated in the Introduction, the issue of entitlement to TDIU has been raised by the record in connection with the Veteran's claim for a higher initial rating for his psychiatric disability.  However, he is also service-connected for tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as noncompensably disabling.  As such, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

The Board also finds that a remand is necessary in order to obtain outstanding treatment records referable to the Veteran's service-connected psychiatric disability.  In this regard, the Veteran reported that he received treatment from Dr. H. Guerrero, the Brook Hospital Dupont, and the Brook Hospital KMI in addition to treatment at the Louisville and Lexington VA Medical Centers.  Records were requested from the Brook Hospital Dupont for treatment starting August 9, 2011 and the Brook Hospital KMI for treatment starting August 15, 2011.  See July 2012 Authorizations.  Records were also requested from Dr. H. Guerrero for treatment starting August 13, 2011.  See May 2012 Authorization; June 2012 Letter.  The Veteran subsequently reported that he received treatment from Dr. Guerrero while at the Brook Hospital Dupont.  See September 2012 Record of Telephone Call with Veteran.  While records were obtained from the Brook Hospital Dupont and the Brook Hospital KMI, these records appear incomplete.  The Brook Hospital Dupont records include an August 9, 2011 comprehensive psychiatric evaluation for admission and an August 15, 2011 discharge summary.  The Brook Hospital KMI records include an August 17, 2011 assessment and a September 2, 2011 discharge summary.  The records do not include treatment by Dr. Guerrero.  VA treatment records from September 2011 to February 2015 have been associated with the claims file.  Therefore, in order to ensure a complete record, on remand, all outstanding private and VA records should be obtained for consideration in the Veteran's appeal.

Also, the evidence of record suggests that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  At the September 2015 Board hearing, the Veteran's representative reported that the Veteran started receiving SSA payments in 2010 because his PTSD was so severe that he was unable to work.  However, the Veteran reported that he elected to retire at the age of 62 and began receiving his SSA payments.  As it is unclear whether the Veteran is receiving SSA retirement income or disability benefits, the AOJ should inquire as to whether the Veteran has applied for SSA disability benefits.  If so, the AOJ should obtain the complete medical and administrative records related to any application for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his psychiatric disability.  In this regard, the Veteran was most recently examined for such disability in November 2013.  At such time, the Veteran reported that he retired because he was worried about losing his pension when his employer was purchased by another company.  He also reported that he never had problems at work due to his PTSD symptoms.  The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

However, subsequent to such examination, the Veteran and his spouse have alleged additional or increased psychiatric symptomatology.  In this regard, in June 2015, the Veteran's wife reported that the Veteran was distant and angry.  At the September 2015 Board hearing, the Veteran reported anger issues, including throwing objects.  The Veteran testified that he was a supervisor at a plant, but retired in 2010 because he could no longer handle the pressure of the job and had problems with authority figures.  He also reported that he was not able to work because of difficulty with concentration, attention span, and memory.  The Veteran also testified to hallucinations.

Furthermore, since the November 2013 examination, the Veteran's VA treatment records from December 2013 to February 2015 have been added to the claims file.  These records include a June 2014 note that, while the Veteran did not say he was feeling suicidal, he has felt "weird" and "off" for a few weeks and a July 2014 note that the Veteran was feeling very depressed and thinks of suicide.  In another July 2014 treatment note, the Veteran reported feeling hopeless.

In light of the fact that the Veteran and his wife have reported additional or increased psychiatric symptomatology, the November 2013 VA examiner did not have access to all of the Veteran's treatment records pertaining to his psychiatric disability, including later VA treatment records, and the Veteran contends his psychiatric disability symptoms prevent him from working, the Board finds that the Veteran should be afforded another VA examination to determine the nature and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his PTSD or other service-connected conditions, to include treatment records from Dr. Guerrero and any VA treatment records, to include those from Louisville and Lexington, after February 2015.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Conduct an inquiry to determine whether the Veteran applied for SSA disability benefits.  If so, request that SSA furnish complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded a new VA examination to determine the current nature and severity of his psychiatric disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life and employability. 

All opinions expressed by the examiner should be accompanied by a complete rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, including a VA examination to address the functional impairment caused by all of the Veteran's service-connected disabilities if deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

